DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/22/2022 has been filed. Claims 1-7 have been amended. Claims 1-7 are currently pending in this application. The amendment overcomes each objection and rejection under 35 U.S.C §112(b) previously set forth in the Non-Final Office Action of 05/26/2022. 
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant Argues: 
That is, the adjusting shafts 54 of Koyama are shafts having spiral grooves thereon, not coil springs. Applicant references paragraph [0100] of Koyama, stating “the adjusting shafts 54 of Koyama are shaft-like members in which spiral grooves are formed over substantially entire circumferences of shaft section outer circumferential surfaces.

Examiner Disagrees: 
	Examiner disagrees with Applicant and the adjusting shafts of 54 anticipate Applicant’s claimed coil springs. In paragraph [0100] Koyama describes the shafts 54 as, “ the adjusting shafts 54, screw groove sections formed by spiral grooves are formed over substantially entire circumferences of shaft section outer circumferential surfaces. Cutout grooves for adjustment 54 aa (see FIG. 9 and the like) for rotating shaft sections are formed in the distal end head sections 54 a. The cutout grooves for adjustment 54 aa are formed to include cutout grooves at an angle interval of approximately 90 degrees in a circumferential direction.”  The Oxford dictionary defines coil as “a length of something wound or arranged in a spiral or sequence of rings.” Therefore, by taking the broadest reasonable interpretation of the term ‘coil,’ Koyama describes a coil and thus teaches Applicant’s claimed coil springs. 

Applicant Argues: 
“Koyama  fails to disclose the claimed coil springs elastically supporting the connection blocks connected to the connection wires toward the insertion part to maintain a linear state of the upper and lower chains. 

Examiner Disagrees:
Examiner disagrees with Applicant and the claimed coil springs (Fig. 9 adjusting shafts 54) elastically support the connection blocks (Fig. Fig. 3 coupling member 41) connected to the connection wires (Fig. 3 wires 35 [0061]) toward the insertion part (Fig. 1 elongated-shaped insertion section 2) to maintain a linear state of the upper and lower chains (Fig. 8 chains 32A and 32B). Koyama teaches the upper and lower chains (Fig. 8 chains 32A and 32B) maintain a linear state via the coil springs (Fig. 9 adjusting shafts 54) because paragraph [0082-0085] defines the adjusting shafts 54 “…are disposed in the spaces (the groove sections 53 x), a spiral groove (a screw section) is formed over a substantially entire length in regions of the respective adjusting shafts 54…. Consequently, the spiral grooves of the adjusting shafts 54 are configured to be protected from the outside in substantially all regions in the groove sections 53 x of the guide block 53…. guide surfaces 53 xa and 53 xb (see FIG. 16 and FIG. 17) in the guide block 53 and function as restricting members that suppress the chains 32 from moving in directions other than the axial direction (the longitudinal direction) of the chains 32.” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koyama (US Pub. No.: US 2017/0007106) hereinafter Koyama.
Regarding claim 1, Koyama discloses an endoscope (Fig. 1 endoscope 1) having a chain locking prevention function comprising an insertion part (Fig. 1 elongated-shaped insertion section 2) having a lighting photographing part ([0035] “…light guide fiber for supplying illumination light to the illumination lens…”) on a front end (Fig. 1 distal-end configuring section 6) thereof, and an operation part (Fig. 1 bending operation knob 22) having upper (Fig. 8 chain 32A) and lower chains (Fig. 8 chain 32B) having the middle portions of the lengths wound around upper (Fig. 8 sprocket 33A) and lower sprockets (Fig. 8 sprocket 33B) of a rotary shaft (Fig. 8 support shaft 34) and operating the front end of the insertion part to be bent ([0051-0052, 0063-0064]), the endoscope (Fig. 1 endoscope 1) comprising: 
a direction conversion module (Fig. 1 operation section 3) for converting rotational motions of the upper (Fig. 8 sprocket 33A) and lower sprockets (Fig. 8 sprocket 33B) to linear motions of the upper (Fig. 8 chain 32A) and lower chains (Fig. 8 chain 32B) while maintaining linear states of the upper (Fig. 8 chain 32A) and lower chains (Fig. 8 chain 32B) pulled, and pushed upon rotational operation of the operation part (Fig. 1 bending operation knob 22), 
wherein the direction conversion module (Fig. 1 operation section 3)  comprises: first and second connection blocks (Fig. 3 coupling members 41 [0061]) for connecting both ends of the upper chain to one end of each of the first and second connection wires (Fig. 3 wires 35, [0061] “Coupling members 41 are fixed at end portions of the respective chains 32 (see FIG. 3 and FIG. 6). A proximal end portion of the bending operation wire 35 inserted through the insertion section 2 is concatenated to the coupling members 41.”)  of the operation part (Fig. 1 bending operation knob 22), and third and fourth connection blocks (Fig. 3 coupling members 41 [0061])  for connecting both ends of the lower chain to one end of each of the third and fourth connection wires (Fig. 3 wires 35, [0061])of the operation part (Fig. 1 bending operation knob 22), 
comprises: a first guide rail (Fig. 3 guide block 53) having a predetermined length disposed between the first connection block and the third connection block (Fig. 3 coupling member 41)  to guide the slide movements of the first and third connection blocks (Fig. 3 coupling member 41), and a second guide rail having a predetermined length disposed between the second connection block (Fig. 3 coupling member 41) and the fourth connection block (Fig. 3 coupling member 41) to guide the slide movements of the second and fourth connection blocks ([0069] “…the movement in the axial direction of the coupling members 41 is guided by the guide block 53.”), and 
comprises: first and second coil springs (Fig. 9 adjusting shafts 54) having both ends connected between one end of each of the first and second guide rails (Fig. 3 guide block 53)  and the first and second connection blocks (Fig. 3 coupling member 41)  and elastically supporting ([0100] “The adjusting shafts 54 are shaft-like members for adjusting respective maximum bending angles in the four directions of the upward and downward directions and the left and right directions…”) the first and second connection blocks (Fig. 3 coupling member 41)  connected to the first and second connection wires (Fig. 3 wires 35, [0061]) toward the insertion part (Fig. 1 elongated-shaped insertion section 2), and third and fourth coil springs (Fig. 9 adjusting shafts 54) having both ends connected between one end of each of the first and second guide rails (Fig. 3 guide block 53) and the third and fourth connection  blocks (Fig. 3 coupling member 41)  and elastically supporting ([0100]) the third and fourth connection blocks (Fig. 3 coupling member 41)  connected to the third and fourth connection wires (Fig. 3 wires 35, [0061]) toward the insertion part (Fig. 1 elongated-shaped insertion section 2).  
Regarding claim 3, Koyama discloses the endoscope having the chain locking prevention function of claim 1, wherein the direction conversion module comprises: 
an intermediate guide plate (Fig. 8 partition plate 37) having both ends contacting between the first guide rail  (Fig. 3 guide blocks 53) and the second guide rail  (Fig. 3 guide blocks 53), 
an upper guide plate (Fig. 8 upper chain cover 38B) assembled on one side surface of the intermediate guide plate contacting one side surface of each of the first and second connection blocks (Fig. 3 coupling members 41)  and located between the upper chain (Fig. 8 chain 32A) parallel to each other, and 
a lower guide plate (Fig. 8 lower chain cover 38A) assembled on the other side surface of the intermediate guide plate contacting one side surface of each of the third and fourth connection blocks (Fig. 3 coupling members 41) and located between the lower chain (Fig. 8 chain 32B) parallel to each other.  
Regarding claim 4, Koyama discloses the endoscope having the chain locking prevention function of claim 3, wherein the direction conversion module comprises: 
an upper finishing plate (Fig. 12 housing 15 ‘L’ side) assembled with the upper guide plate (Fig. 8 upper chain cover 38B)  so that one side surfaces of the first and second connection blocks (Fig. 3 coupling members 41 [0061])  contact an inner surface thereof while covering a connection portion between the first and second connection blocks (Fig. 3 coupling members 41 [0061]) and the first and second connection wires (Fig. 3 wires 35), and 	
a lower finishing plate (Fig. 12 housing 15 ‘B’ side) assembled with the lower guide plate (Fig. 8 lower chain cover 38A) assembled so that one side surfaces of the third and fourth connection blocks (Fig. 3 coupling members 41 [0061]) contact an inner surface thereof while covering a connection portion between the third and fourth connection blocks (Fig. 3 coupling members 41 [0061])  and the third and fourth connection wires (Fig. 3 wires 35).  

Regarding claim 5, Koyama discloses the endoscope having the chain locking prevention function of claim 1, wherein the first and second coil springs (Fig. 9 adjusting shafts 54) are stretched to both sides at the same lengths and connected in a state of generating elastic restoring forces ([0100] “The adjusting shafts 54 are shaft-like members for adjusting respective maximum bending angles in the four directions of the upward and downward directions and the left and right directions…”), so as to transfer external forces having the same strengths to both ends of the upper chain (Fig. 8 chain 32A) through the first and second connection blocks (Fig. 3 coupling members 41).  
Regarding claim 6, Koyama discloses the endoscope having the chain locking prevention function of claim 1, wherein the third and fourth coil springs (Fig. 9 adjusting shafts 54) are stretched to both sides at the same lengths and connected in a state of generating elastic restoring forces ([0100] “The adjusting shafts 54 are shaft-like members for adjusting respective maximum bending angles in the four directions of the upward and downward directions and the left and right directions…”), so as to transfer external forces having the same strengths to both ends of the lower chain  (Fig. 8 chain 32B) through the third and fourth connection blocks.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Ishizaki et al. (US Patent No. 9392932) hereinafter Ishizaki. 
Regarding claim 2, Koyama fails to disclose wherein the first, second, third, and fourth connection blocks comprise: locking grooves recessed so as to be locked and connected to a locking member provided on one end of each of the first, second, third, and fourth connection wires.
However Ishizaki, in the same field of endeavor, teaches wherein the first, second, third, and fourth connection blocks (Fig. 4A first connection members 58 a) comprise: locking grooves (Fig. 4A engagement recesses 94 a) recessed so as to be locked and connected to a locking member (Fig. 4A engagement projections 92 a) provided on one end of each of the first, second, third, and fourth connection wires (Fig. 4A angle wires 60a).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Koyama with the teachings of Ishizaki to include wherein the first, second, third, and fourth connection blocks comprise: locking grooves recessed so as to be locked and connected to a locking member provided on one end of each of the first, second, third, and fourth connection wires to gain the benefit of the ability “to appropriately set the initial tension of the” wires [column 15 lines 2022]. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795